Exhibit LIST OF SUBSIDIARIES NCN Group Limited NCN Media Services Limited NCN Management Services Limited Crown Winner International Limited Cityhorizon Limited NCN Group Management Limited NCN Huamin Management Consultancy (Beijing) Company Limited Shanghai Quo Advertising Company Limited Xuancaiyi (Beijing) Advertising Company Limited Guangdong Tianma International Travel Service Co., Ltd. NCN Landmark International Hotel Group Limited Beijing NCN Landmark Hotel Management Limited Teda (Beijing) Hotels Management Limited NCN Asset Management Services Limited NCN Travel Services Limited NCN Financial Services Limited NCN Hotels Investment Limited NCN Pacific Hotels Limited Linkrich Enterprise Advertising and Investment Limited
